DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 31 May 2019 and 28 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

CLAIM STATUS
Claims 1-20 are currently pending and have been examined.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 3, Applicant recites, “wherein no interfering signals are received by the interference nulling system after the at least one initial steerable null radiation pattern is directed toward the direction from which interfering signals are3218-3921 being transmitted from the at least one interfering signal source the interfering signals.”  However, the apparent inadvertent grammatical errors make the scope of the claim unclear.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as from the interfering source.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hyde et al., US 2017/0244172 (“HYDE”).

Re claim 1, HYDE discloses an interference nulling system for a moveable platform ([0045] – null steering), comprising: 
an antenna array including two or more antenna elements that generates at least one initial steerable null radiation pattern ([0085-0086], [0089] – antenna unit with at least one antenna to place nulls of the radiation pattern at desired location); 
wherein the at least one initial steerable null radiation pattern is directed toward a direction from which interfering signals are being transmitted from at least one interfering signal source ([0089] – direct nulls of radiation pattern at noise source); 
at least one sensor that senses dynamic motion data of the moveable platform ([0087] – sensor unit); 

dynamic motion data logic that processes the dynamic motion data of the moveable platform ([0087] – sensor to detect motion); and 
update logic that updates the at least one initial steerable null radiation pattern to generate an at least one updated steerable null radiation pattern based, at least in part, on the dynamic motion data ([0090] – first adjustable radiation patterns responsive to control inputs); 
wherein the at least one updated steerable null radiation pattern is directed toward the direction from which the interfering signals are being transmitted from the at least one interfering signal source ([0090] – steer radiation pattern at target).

Re claim 3, HYDE discloses the system of claim 1, as shown above.
HYDE further discloses wherein no interfering signals are received by the interference nulling system after the at least one initial steerable null radiation pattern is directed toward the direction from which interfering signals are 3218-3921 being transmitted from the at least one interfering signal source the interfering signals ([0090] – first adjustable radiation patterns responsive to control inputs).

Re claim 11, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.
Re claim 13, HYDE discloses the method of claim 11, as shown above.
HYDE further discloses wherein the dynamic motion data represents one of: (i) one or more rotational motions of the moveable platform; and (ii) one or more translational motions of the moveable platform ([0087] – translation, rotation of the mounted antenna).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 12, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over HYDE in view of Koifman et al., US 2016/0373173 (“KOIFMAN”).

Re claim 2, HYDE discloses the system of claim 1, as shown above.
HYDE fails to disclose an initial set of weight coefficients of the two or more antenna elements; wherein the at least one initial steerable null radiation pattern is based, at least in part, on the initial set of weight coefficients of the two or more antenna elements; and an updated set of weight coefficients of the two or more antenna elements; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the updated set of weight coefficients of the two or more antenna elements.
However, KOIFMAN, in the same or in a similar field of endeavor, teaches a null steering system with weighted antenna functionality comprising an initial set of weight coefficients of two or more antenna elements; wherein at least one initial steerable null radiation pattern is based, at least in part, on the initial set of weight coefficients of the two or more antenna elements ([0051-0053] – spatial nulling 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the particular antenna weighting techniques of KOIFMAN.  One would have been motivated to do so in order to cancel spatial interference (KOIFMAN at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KOIFMAN merely teaches that it is well-known to employ weighted coefficient processing within a null steering system.  Since both HYDE and KOIFMAN disclose similar null steering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing weighted coefficients corresponding to each antenna element.



Re claim 4, HYDE discloses the system of claim 1, as shown above.
HYDE fails to disclose weight logic that determines a first set of weight coefficients of the two or more antenna elements; wherein the at least one initial steerable null radiation pattern is based, at least in part, on the first set of weight coefficients.
However, KOIFMAN, in the same or in a similar field of endeavor, teaches a null steering system with weighted antenna functionality comprising weight logic that determines a first set of weight coefficients of the two or more antenna elements; wherein the at least one initial steerable null radiation pattern is based, at least in part, on the first set of weight coefficients ([0051-0053] – spatial nulling comprising weighting coefficients corresponding to the number of antennae with dynamic updating).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the particular antenna weighting techniques of KOIFMAN.  One would have been motivated to do so in order to cancel spatial interference (KOIFMAN at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KOIFMAN merely teaches that it is well-known to employ weighted coefficient processing within a null steering system.  Since both HYDE and KOIFMAN disclose similar null steering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield 

Re claim 7, HYDE/KOIFMAN renders obvious the system of claim 4, as shown above.
HYDE further discloses position and velocity logic that determines a position and velocity of the interfering signal source ([0090] – position and relative motion); and tracking logic that tracks movement of the at least one interfering signal source ([0090] – target locking).
HYDE fails to disclose adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on the movement of the at least one interfering signal source; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients.
However, KOIFMAN, in the same or in a similar field of endeavor, teaches a null steering system with weighted antenna functionality comprising adaptive weight logic that determines a second set of weight coefficients of two or more antenna elements based, at least in part, on the movement of the at least one interfering signal source; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients ([0051-0053] – spatial nulling comprising weighting coefficients corresponding to the number of antennae with dynamic updating).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the particular antenna weighting techniques of KOIFMAN.  One would have been motivated to do so in order to cancel spatial interference (KOIFMAN at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KOIFMAN merely teaches that it is well-known to employ weighted coefficient processing within a null steering system.  Since both HYDE and KOIFMAN disclose similar null steering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing weighted coefficients corresponding to each antenna element.

Re claims 12, 14, and 17, Applicant recites claim limitations of the same or substantially the same scope as that of claims 2, 4, and 7, respectively.  Accordingly, claims 12, 14, and 17 are rejected in the same or substantially the same manner as claims 2, 4, and 7, respectively. 
Claims 5-6 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over HYDE/KOIFMAN in further view of Hoffberg, US 11,230,375 (“HOFFBERG”).

Re claim 5, HYDE/KOIFMAN renders obvious the system of claim 4, as shown above.
HYDE further discloses first position logic that determines a current position of the moveable platform based, at least in part, on the dynamic motion data ([0087] – position based on sensor data).
HYDE fails to disclose second position logic that determines a predicted position of the moveable platform based, at least in part, on the dynamic motion data; and adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on a change between the current position of the moveable platform and the predicted position of the moveable platform; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients.
However, KOIFMAN, in the same or in a similar field of endeavor, teaches a null steering system with weighted antenna functionality comprising adaptive weight logic that determines a second set of weight coefficients of two or more antenna elements based, at least in part, on the movement of the at least one interfering signal source; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients ([0051-0053] – spatial nulling comprising weighting coefficients corresponding to the number of antennae with dynamic updating).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the particular antenna weighting techniques of KOIFMAN.  One would have been motivated to do so in order to cancel spatial interference (KOIFMAN at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KOIFMAN merely teaches that it is well-known to employ weighted coefficient processing within a null steering system.  Since both HYDE and KOIFMAN disclose similar null steering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing weighted coefficients corresponding to each antenna element.
Moreover, HOFFMAN, in the same or in a similar field of endeavor, teaches second position logic that determines a predicted position of a moveable platform based, at least in part, on dynamic motion data ([c.57/ll.17-24] – computing flight dynamics including precession and nutation of aerodynamic object).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the moveable platform steering techniques of HOFFMAN.  One would have been motivated to do so in order to provide control of a flying projectile (HOFFMAN at [c.58/ll.11-21]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HOFFMAN merely teaches that it is well-known to employ steering techniques based on predicted platform movement.  Since both HYDE and HOFFMAN disclose similar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing steering based on a predicted movement of a platform.

Re claim 6, HYDE/KOIFMAN renders obvious the system of claim 4, as shown above.
HYDE further discloses first orientation logic that determines a current orientation of the moveable platform based, at least in part, on the dynamic motion data ([0087] – orientation based on sensor data).
HYDE fails to disclose second orientation logic that determines a predicted orientation of the moveable platform based, at least in part, on the dynamic motion data; and adaptive weight logic that determines a second set of weight coefficients of the two or more antenna elements based, at least in part, on a change between the current orientation of the moveable platform and the predicted orientation of the moveable platform; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients.
However, KOIFMAN, in the same or in a similar field of endeavor, teaches a null steering system with weighted antenna functionality comprising adaptive weight logic that determines a second set of weight coefficients of two or more antenna elements based, at least in part, on the movement of the at least one interfering signal source; wherein the at least one updated steerable null radiation pattern is based, at least in part, on the second set of weight coefficients ([0051-0053] – spatial nulling comprising weighting coefficients corresponding to the number of antennae with dynamic updating).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the particular antenna weighting techniques of KOIFMAN.  One would have been motivated to do so in order to cancel spatial interference (KOIFMAN at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KOIFMAN merely teaches that it is well-known to employ weighted coefficient processing within a null steering system.  Since both HYDE and KOIFMAN disclose similar null steering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing weighted coefficients corresponding to each antenna element.
Moreover, HOFFMAN, in the same or in a similar field of endeavor, teaches second orientation logic that determines a predicted position of a moveable platform based, at least in part, on dynamic motion data ([c.57/ll.17-24] – computing flight dynamics including precession and nutation of aerodynamic object).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the moveable platform steering techniques of HOFFMAN.  One would have been motivated to do so in order to provide control of a flying projectile (HOFFMAN at [c.58/ll.11-21]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HOFFMAN merely teaches that it is well-known to employ steering techniques based on predicted platform movement.  Since both HYDE and HOFFMAN disclose similar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely a null steering system employing steering based on a predicted movement of a platform.

Re claims 15-16, Applicant recites claim limitations of the same or substantially the same scope as that of claims 5-6, respectively.  Accordingly, claims 15-16 are rejected in the same or substantially the same manner as claims 5-6, respectively.  

Claims 8-10 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over HYDE in view of Alexander, US 8,552,349 (“ALEXANDER”).

Re claim 8, HYDE discloses the system of claim 1, as shown above.
HYDE fails to disclose wherein the moveable platform is a precision guidance kit for a guided projectile; wherein the interference nulling system is carried by the precision guidance kit; and wherein the precision guidance kit comprises a canard assembly including at least one canard that is moveable.
However, ALEXANDER, in the same or in a similar field of endeavor, teaches a moveable platform that is a precision guidance kit for a guided projectile ([c.3/ll.57-64] – projectile guidance kit); wherein an interference nulling system is carried by the precision guidance kit ([c.4/ll.44-63] – interference filtering); and wherein the precision guidance kit comprises a canard assembly including at least one canard that is moveable ([c.4/ll.34-43] – moveable canards).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the null steering system of HYDE to include the projectile guidance kit structure of ALEXANDER.  One would have been motivated to do so in order to have more actuatable control to steer the projectile (ALEXANDER at [c.2/ll.7-9]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ALEXANDER merely teaches that it is well-known to embody an interference control system with a projectile guidance 

Re claim 9, HYDE/ALEXANDER renders obvious the system of claim 8, as shown above.
HYDE further discloses wherein the dynamic motion data represents one or more rotational motions of the interference nulling system ([0087]).

Re claim 10, HYDE/ALEXANDER renders obvious the system of claim 9, as shown above.
HYDE further discloses wherein the dynamic motion data represents one or more translational motions of the interference nulling system ([0087]).

Re claims 18-20, Applicant recites claim limitations of the same or substantially the same scope as that of claims 8-10, respectively.  Accordingly, claims 18-20 are rejected in the same or substantially the same manner as claims 8-10, respectively.  
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2019/0182680, Vannucci et al. – null steering device.
US 2012/0264388, Guo et al. – interference nulling for MIMO receiver.
US 2017/0170556, Carey et al. – antenna array with null limiter.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648